OPINION — AG — **** INSURANCE COMMISSIONERS PROTEST FUND **** SECTION 3 OF SENATE BILL 351 OF THE 1971 LEGISLATURE IN IS TERMS DOES NOT EXPRESSLY REPEAL THE DIFFERENT RULES AND PROCEDURES CONTAINED IN THE EARLIER SPECIFIC STATUTE, 62 O.S. 1961 206 [62-206], THE PROVISIONS OF 62 O.S. 1961 206 [62-206] ARE TO BE CONTROLLING WHERE PROPER PROTESTS ARE ENTERED TO THE PAYMENT OF THE ANNUAL PREMIUM TAXES PROVIDED FOR IN SENATE BILL 351 OF THE 1971 LEGISLATURE. THE PRE PAYMENT OF ANNUAL PREMIUM TAXES RECEIVED BY THE STATE INSURANCE COMMISSIONER ARE TO BE PLACED IN A SPECIAL TRUST FUND FOUND IN THE STATE TREASURY KNOWN AS THE STATE INSURANCE COMMISSIONER'S "PROTEST FUND" IN THE EVENT PROPER PROTESTS ARE RECEIVED FROM THE TAXPAYERS AT THE SAME TIME THAT THE TAXES ARE PAID. FROM AND AFTER BEING CONSTRUCTIVELY HELD BY THE GENERAL FUND OF THE STATE, SUBJECT ONLY TO BEING PAID AS REIMBURSEMENT TO THE TAXPAYERS OR BEING ALLOCATED AS OTHERWISE PROVIDED BY LAW. CITE:  62 O.S. 1961 7.1 [62-7.1], 62 O.S. 1961 7.4 [62-7.4], 62 O.S. 1961 78 [62-78], 62 O.S. 1941 78 [62-78](ODIE NANCE)